Case 1:21-cv-20676-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-20676-Bloom/Otazo-Reyes

 SCHIKENNA MAY

         Plaintiff,

 v.

 COMMISSIONER OF SOCIAL SECURITY
 ADMINISTRATION,

       Defendant.
 ____________________________________/

      ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         THIS CAUSE is before the Court upon Plaintiff Schikenna May’s (“Plaintiff”) motion for

 leave to proceed in this action in forma pauperis, ECF No. [3] (the “IFP Motion”), filed on

 February 17, 2021. The Court has carefully considered the IFP Motion, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons discussed below, the Motion is

 granted.

         Section 1915 requires a determination as to whether “the statements in the [applicant’s]

 affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976);

 see 28 U.S.C. § 1915(a)(1). An applicant’s “affidavit will be held sufficient if it represents that the

 litigant, because of his poverty, is unable to pay for the court fees and costs, and to support and

 provide necessities for himself and his dependents.” Martinez v. Kristi Kleaners, Inc., 364 F.3d

 1305, 1307 (11th Cir. 2004); see also Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339

 (1948) (IFP status need not be granted where one can pay or give security for the costs “and still

 be able to provide himself and dependents with the necessities of life.”). The Department of Health

 and Human Services (HHS) poverty guidelines are central to an assessment of an applicant’s
Case 1:21-cv-20676-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 2 of 3

                                                          Case No. 21-cv-20676-Bloom/Otazo-Reyes


 poverty. See Taylor v. Supreme Court of New Jersey, 261 F. App’x 399, 401 (3d Cir. 2008) (using

 HHS Guidelines as basis for section 1915 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780,

 784 (10th Cir. 2010) (affirming use of HHS guidelines). The section 1915 analysis requires

 “comparing the applicant’s assets and liabilities in order to determine whether he has satisfied the

 poverty requirement.” Thomas v. Chattahoochee Judicial Circuit, 574 F. App’x 916, 917 (11th

 Cir. 2014). Permission to proceed in forma pauperis is committed to the sound discretion of the

 court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas, 574 F. App’x at 916

 (“A district court has wide discretion in ruling on an application for leave to proceed IFP.”).

         Plaintiff’s IFP Motion represents that she receives $800.00 monthly from her job at Shake

 Shack1 and $300.00 monthly from public assistance. ECF No. [3-1] at 2. Plaintiff also states that,

 as of January 2021, she receives $450.00 monthly as a loan from a friend, but does not know how

 much longer this arrangement will continue. Id. at 2, 5. Plaintiff has no other income, no money

 in any checking or savings account, and no items of any value. Id. at 3. Additionally, Plaintiff

 represents that she has two minor children, and that her total monthly expenses exceed the amount

 of income she reports. Id. at 3-5. Although Plaintiff’s children currently reside with Plaintiff’s

 mother and sister, Plaintiff’s children are dependent on her for financial support. Id. at 5; see also

 85 Fed. Reg. 3060 (Jan. 17, 2020) (setting $21,720.00 as the relevant poverty guideline).

         For these reasons, the Court finds that Plaintiff is unable to pay the required filing fee as

 required for indigent status under section 1915. Therefore, it is ORDERED AND ADJUDGED

 that Plaintiff’s IFP Motion, ECF No. [3] is GRANTED. The Clerk of Court shall issue the

 summonses attached to the Complaint for service by the United States Marshal Service.



 1
  Plaintiff represents that she was unemployed for the two years preceding her employment at Shake Shack.
 ECF No. [3-1] at 3.


                                                    2
Case 1:21-cv-20676-BB Document 4 Entered on FLSD Docket 02/18/2021 Page 3 of 3

                                               Case No. 21-cv-20676-Bloom/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on February 18, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          3
